Citation Nr: 1638460	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-49 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a depressive disorder.

2.  Entitlement to service connection for a bipolar disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD), based on alleged military sexual trauma (MST).  

 
REPRESENTATION

Veteran represented by:	Charles E. Binder, Attorney


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from September 1971 to June 1972 in the United States Navy.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA, in particular, includes additional VA treatment records dated from 2009 to 2015.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Veteran requested a Travel Board hearing before a Veterans Law Judge in the December 2010 VA Form 9.  However, he cancelled that request in a January 2013 statement, which was confirmed in a September 2014 letter from the Veteran's attorney.  Therefore, the Travel Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

The Board has recharacterized the acquired psychiatric disorder claim on appeal by trifurcating it into three separate issues - specifically: (1) entitlement to service connection for a depressive disorder; (2) entitlement to service connection for a bipolar disorder; and (3) entitlement to service connection for PTSD, based on alleged MST.  The Board concludes that trifurcating the acquired psychiatric disorder claim into three separate issues for independent adjudication is the most proper way of handling the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  In this regard, the Board is also cognizant of the Federal Circuit's holding that there is no prohibition against a veteran being service-connected for more than one psychiatric disability.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (recognizing that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability).    

In the present decision, the Board will adjudicate the issue of service connection for a depressive disorder.  However, the separate issues of service connection for bipolar disorder and service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's preexisting depressive disorder was clearly and unmistakably not aggravated by active service.  In other words, there is some evidence of aggravation of the Veteran's depressive disorder during service.  

2.  The Veteran's depressive disorder was incurred in service.  


CONCLUSION OF LAW

A depressive disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant service connection claim for a depressive disorder.  However, the Veteran was provided adequate VCAA notice for the service connection claim for a depressive disorder in letters dated in February 2005, May 2008, November 2008, December 2009, and February 2015.

In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the service connection appeal for a depressive disorder.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Service Connection for a Depressive Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§°1110, 1131; 38 C.F.R. § 3.303(a).  

Initially, the depressive disorder at issue is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38°C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. §°3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran contends that he has depression and bipolar disorder, which began during his active service in the Navy in 1971 and 1972.  He maintains he was sexually assaulted and harassed by another seaman aboard the USS Enterprise in 1972.  As a result, he was hospitalized for depressive symptoms in May 1972 after expressing suicidal intent.  This began a life long battle with depression, according to the Veteran.  He indicates he was discharged due to his in-service psychiatric problems in June 1972.  In the alternative, to the extent that any psychiatric disorder preexisted his service, he contends his psychiatric disorder was aggravated beyond normal progression by his experiences during service.  Post-service, he says he was first prescribed psychiatric medications two years after service, in 1974 or 1975 at the University of New Mexico Hospital psychiatric unit.  He adds that his depressive disorder and bipolar disorder manifested intermittently post-service in the 1970s, 1980s, 1990s, and 2000s.  See January 2005 claim; June 2008, January 2009, November 2015 Veteran's statements; July 2010 attorney letter.    

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  See 38 U.S.C.A. § 1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, VA psychiatric treatment records dated from 2005 to 2015, an April 2013 VA psychological examiner, and a June 2008 Social Security Administration (SSA) psychiatric examiner, have diagnosed the Veteran with depressive disorder, NOS, or major depressive disorder.  Thus, it is undisputed the Veteran has a current psychiatric disability - a depressive disorder, NOS, or major depressive disorder. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  

In a case where there is no preexisting condition noted upon entry into service, (such as the case here), the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and  (2) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  This statutory provision is referred to as the "presumption of soundness."  Horn, 25 Vet. App. at 234.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second aggravation prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153).  This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn, 25 Vet. App. at 236-37.  The Veteran need never produce any evidence of aggravation to prevail under the aggravation prong, even if clear and unmistakable evidence establishes that the disease preexisted service.  In other words, in a not noted at entrance situation, the burden is never shifted back to the Veteran to show that his disability increased in severity during service.  Id.  	

If the government rebuts the presumption of soundness, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the veteran's claim is one of direct service connection.  Horn, 25 Vet. App. at 236-37; Wagner, 370 F.3d at 1096.

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury - that was not noted upon entrance into service - actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id. at 55.  

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

With regard to the existence of a preexisting condition, at the outset, a preexisting depressive disorder was not "noted" at the August 1971 enlistment examination in the Veteran's service treatment records (STRs).  In this regard, to be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38°U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  In this regard, the August 1971 induction examination was silent as to complaints, treatment, or diagnoses relating to a psychiatric disability.  A psychiatric examination at that time was normal.  

However, with regard to the existence of a preexisting condition, there is nonetheless clear and unmistakable evidence of record that a depressive disorder preexisted the Veteran's service in the Navy in 1971.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In determining whether a disorder preexisted service, the Board has considered both medical and lay evidence of record.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition was considered in accordance with VA regulation.  38 C.F.R. § 3.304(b).  See also Quirin, 22 Vet. App. at 396.

In this vein, during service, a May 1972 STR from the USS Enterprise noted extensive drug use prior to service, to include LSD, mescaline, marijuana, hashish, and stimulants such as "speed."  In May 1972 during service, the Veteran was hospitalized due to thoughts of self-mutilation or destruction.  The Veteran's May 1972 STR discharge summary shows that the Veteran reported his mother abandoned him, choosing to live with his 24-year-old friend, at which time the Veteran felt "despondent" and began using drugs prior to service.

A July 2006 VA primary care outpatient h & p note on Virtual VA noted a longstanding history of intermittent depression since adolescence (so prior to service) with intermittent treatment with Prozac and psychotherapy.  

In numerous VA psychology treatment notes dated throughout 2007 and 2008, the Veteran discussed his traumatic experiences in childhood, adolescence and early adulthood.  He talked about difficult relationships with his father and brother, prior to service.  The Veteran's brother was diagnosed with cerebral palsy and died at age 17 and his father was severely injured in a car accident, leaving both incapacitated and unavailable while Veteran was a teenager prior to service.  His mother also abandoned him in his early teens.  The September 2010 VA psychological examiner noted the Veteran was homeless at age 16 for a period of time prior to service.  The Veteran reported exhibiting behavior problems and a depressed mood during his teenage years, due to his family stressors.  In a December 2008 VA mental health initial evaluation note and August 2009 VA mental health note, the Veteran stated he has been depressed off and on "as long as I can remember."

Most importantly, the September 2010 VA psychological examiner, based on an interview and examination of the Veteran, a review of his VBMS case file, and a review of the VA medical records, remarked that VA treatment records are clear that the Veteran was having mental health difficulties as a teenager prior to service.  The VA examiner commented it was relatively clear from records that the Veteran's mood difficulties began prior to his military experience.  There are several notations in his STRs and VA treatment records of the Veteran reporting difficulty with depression during his teenage years, prior to service.  The VA examiner concluded "[i]t is most likely that the veteran had a pre-existing depressive disorder prior to entering the military.  His pre-existing depressive disorder was moderate in severity."  The Federal Circuit has held that a latter medical opinion determining that the Veteran's condition preexisted service, based upon credible lay statements made by the veteran, may be sufficient to rebut the presumption of soundness, even in the absence of verifying clinical evidence or recorded history.  Harris v. West, 203 F.3d. 1347, 1350, 1351 (Fed. Cir. 2000).  

In light of the totality of the lay and medical evidence of record, the Board finds there is clear and unmistakable evidence that a depressive disorder preexisted service.  38 U.S.C.A. §°1111; 38 C.F.R. § 3.304(b).  

But as stated above, rebutting the presumption of soundness is a two-part analysis.  The Veteran's depressive disorder having been shown by clear and unmistakable evidence to preexist service, consideration must be given to whether clear and unmistakable evidence exists to show that the depressive disorder was not aggravated during service, to fully rebut the presumption of soundness.  Id.    
  
That is, "VA may not rest on the notion that the record contains insufficient evidence of aggravation.  Instead, in order to fully rebut the presumption of soundness, VA must rely on affirmative evidence to prove that there was no aggravation."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).  In this regard, after carefully reviewing the evidence of record, the Board does not find there is clear and mistakable evidence of no aggravation.  Stated another way, in the present case, there is actually some probative evidence suggesting in-service aggravation of a preexisting depressive disorder during service in the Navy from September 1971 to June 1972.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

"[A]n increase in disability must consist of worsening of the enduring disability ..."  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

As to in-service evidence of aggravation, during service, STR hospital records dated in May 9, 1972, stated that the Veteran "appears quite depressed and also admits to this."  He was observed to have a "[m]ildly depressed affect."  STRs also note he underwent a three week drug rehabilitation program during service.  The Veteran was hospitalized at the Oakland Naval Hospital for suicidal intent in May of 1972.   Psychological testing performed on May 10, 1972, revealed that the claimant's MMPI "profile is similar to that obtained with latent or schizo-affective overt disorders."  According to the military medical provider on May 11, 1972, "I interpreted to him his setting up a "vicious circle" of guilt which could possibly have something to do with his depression."  The Veteran's official discharge diagnosis in May 1972 from the Oakland Naval Hospital was immature personality disorder.  The precipitating stress was his routine military duty.  It was determined he was completely impaired in his ability to perform military duty.  There was a strong recommendation for administrative discharge as unsuitable for duty because of defect of character and behavior.  

With regard to post-service evidence of aggravation, the Veteran indicated that he continued to receive treatment and psychiatric medication and counseling for depression beginning around two years after service from 1974 to 1979 at the University of New Mexico psychiatric unit, as well as the VAMC in Albuquerque, New Mexico.  See June 2008 and November 2015 Veteran's statement; April 2013 VA psychological examination report.  In a June 2015 Report of Contact, the University of New Mexico stated they could not locate any of these records for the Veteran.  In a June 2013 Report of General Information, the VAMC in Albuquerque, New Mexico also proffered a negative response.  In any event, the Board acknowledges the Veteran is competent to report psychiatric symptoms and treatment for depression a short time after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  The Board also finds the Veteran's lay assertions credible as to his continuing post-service depressive symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  

Most importantly, with regard to aggravation of depressive symptoms during service, the September 2010 VA psychological examiner, based on an interview and examination of the Veteran, a review of his VBMS case file, and a review of the VA medical records, opined that the Veteran's experiences in the Navy were "a mild aggravation" to his preexisting depressive disorder.

In summary, in the light of this evidence during and after the Veteran's period of service in 1971 and 1972, the Board cannot show by clear and unmistakable evidence that the Veteran's depressive disorder was not aggravated by his service, for purposes of rebutting the presumption of soundness at entry.  38 U.S.C.A. §°1111; 38 C.F.R. § 3.304(b).  See also Wagner, supra; VAOPGCPREC 3-2003.  

The Board acknowledges the latter opinion of an April 2013 VA psychological examiner, who determined the Veteran's depressive disorder was not diagnosed until after service, such that there was no aggravation of any alleged preexisting depressive disorder and no incurrence.  In addition, upon being contacted by the RO, the VA psychologist who had performed the September 2010 VA psychological examination subsequently changed his opinion and offered a separate, negative addendum opinion in April 2013.  However, the April 2013 addendum opinion from the September 2010 VA psychological examiner is somewhat confusing in its language.  Also, the Board is mindful of the Court's holding that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Moreover, clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  A finding of "insufficient evidence" of aggravation does not meet VA's burden, only affirmative evidence proving that there was no aggravation does.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  This burden has not been met by the VA, as some probative medical evidence of record exists showing possible in-service aggravation of the preexisting depressive disorder.  In other words, the evidence of record is debatable as to whether there was aggravation of a depressive disorder during service.  Cotant, 17 Vet. App. at 131.  

As noted, when no preexisting condition is noted upon entry into service, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection by direct in-service incurrence.  Wagner, 370 F.3d at 1096.  The Veteran is presumed sound, even when as here there was evidence of a preexisting condition, if the VA fails to show by clear and unmistakable evidence that a preexisting condition was not aggravated by service.  Id.  This essentially has the effect of converting an aggravation claim into one for service-connected disability where the government could not show a lack of aggravation of a preexisting condition by clear and unmistakable evidence.  Id.  This means that no deduction for the degree of disability at the time of entrance will be made if a rating is awarded, even though the case is technically being awarded based on evidence of aggravation of a preexisting disorder.  Id.

On this point, the Court more recently reemphasized that once the presumption of soundness is applied, if the VA is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  At that point, however, a Veteran still must establish that he has a current disability that is related to the in-service injury or disease.  This nexus determination is based on a weighing of the evidence by the preponderance of the evidence standard, with the benefit of the doubt given to the Veteran.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).  "It does not necessarily follow . . . that an unrebutted presumption of soundness will lead to service connection for the disease or injury.  The claimant must still demonstrate a current disability and a nexus between his current disability and the injury or disease in service.  Horn, 25 Vet. App. at 236-37.  See also Holton v. Shinseki 557 F.3d 1362, 1367 (Fed. Cir. 2009); Dye v. Mansfield, 504 F.3d 1289, 1292-93 (Fed. Cir. 2007) (affirming the Court's finding that the presumption of soundness does not eliminate the need to demonstrate a causal connection between a Veteran's current condition and his in-service injury)."  

With regard to in-service incurrence, service connection may be granted for a disability resulting from disease or injury incurred in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.   38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

As to in-service evidence of incurrence, as discussed above, as to the first element of service connection, it is undisputed the Veteran has a current psychiatric disability - a depressive disorder, NOS, or major depressive disorder.  See VA psychiatric treatment records dated from 2005 to 2015; April 2013 VA psychological examination.  In addition, as to the second element of service connection, there is evidence of in-service depressive symptoms as indicated by the STRs dated in May 1972.  See 38 C.F.R. § 3.303(a).  Finally, the evidence of record demonstrates a relationship between the in-service depressive symptoms and the currently diagnosed a depressive disorder, NOS or major depressive disorder.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  The Veteran has credibly stated that he was treated for continuing psychiatric symptoms such as depression in the 1970s, 1980s, and 1990s, although many of the earlier treatment records were either destroyed or unavailable when the VA attempted to secure them by way of the Veteran's medical authorizations (VA Forms 21-4142).  Furthermore, a December 2012 VA mental health outpatient note assessed "[t]here is agreement that it more likely than not that [the Veteran's] current psychiatric presentation is a continued manifestation of mental health issues present during his military service."  As such, all three elements of service connection for a depressive disorder are met here.   

Additionally, in a July 2010 letter, the Veteran's attorney emphasized that the "comorbidity" of individuals like the Veteran suffering from an Axis II personality disorder and an Axis I affective disorder, such as depressive disorder, is well established.  See, e.g., M. Zanarini, F. Frankenburg, M.D., E. Dubo, A. Sickel, A. Trikha, A. Levin, & V. Reynolds (1998). Axis I Comorbidity of Borderline Personality Disorder. Am J Psychiatry, 155, 12; J.M. Oldham, A.E. Skodol, H.D. Keilman, S.E. Hyler, N. Doidge, L. Rusnick, & P.E. Gallaher (1995).  Comorbidity of Axis I and Axis II Disorders. Am. J. Psychiatry,l52, 571-578.  On this issue, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Thus, in the present case, there is favorable medical opinion evidence in support of the Veteran's depressive disorder claim, as well as medical treatise evidence.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for a depressive disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a depressive disorder is granted. 


REMAND

Before addressing the merits of the Veteran's claims for service connection for bipolar disorder and service connection for PTSD based on MST, the Board finds that additional development of the evidence is required.

During the course of the appeal, the Veteran contends that he has PTSD attributable to alleged in-service sexual assaults by another seaman in 1971 and 1972 while serving aboard the USS Enterprise.  He states the other seaman threatened him with a knife, sodomized him, and made him perform oral sex for a period of 2-4 weeks. He has indicated he did not report the sexual abuse while in service, and for many years post-service.  He has discussed feeling ashamed.  As a result of the alleged in-service sexual assaults, the Veteran has claimed that he developed PTSD with bipolar disorder.  He believes his depression and behavioral problems and suicidal ideation during service and after were the result of this abuse.  See January 2009 and November 2015 Veteran's statements; June 2009 and July 2009 VA mental health notes; December 2009 SSA psychiatric evaluation.  Post-service, VA psychiatric treatment records dated from 2009 to 2015 have listed a diagnosis of PTSD secondary to MST, without much detail or explanation.  The Veteran also had several positive VA PTSD screens in June 2009 and September 2015, but he had negative VA PTSD screens as well.  The RO failed to adjudicate the issue of service connection for PTSD based on alleged MST.  It follows the Board has added the PTSD issue to the appeal.  

First, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38°C.F.R. § 3.159.  The Court has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, it does not appear that the Veteran has been provided adequate notice for the issue of entitlement to service connection for PTSD based on an alleged in-service sexual assault.  The RO did send VCAA notice letters to the Veteran, but these letters did not advise him of the evidence necessary to substantiate a claim for service connection for PTSD based on a sexual assault.  VA will not deny a PTSD claim that is based on in-service personal or sexual assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for the PTSD claim based on MST.  

Second, the AOJ has not secured the Veteran's service personnel records (SPRs) from the National Personnel Records Center (NPRC), Records Management Center (RMC), or other appropriate location.  Any outstanding SPRs may be relevant in verifying the alleged in-service MST.  That is, examples of behavior changes that may constitute credible evidence of the assault stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  These behavior changes may possibly be evidenced in the Veteran's outstanding SPRs.  In this regard, in cases of PTSD due to alleged military sexual trauma, it is often necessary to seek alternative evidence that may demonstrate the presence of markers.  The term marker refers to evidentiary signs, events, or circumstances indicating a possibility that the claimed stressor occurred, such as reports, lay statements, or behavioral changes that may be associated with the approximate timeframe of the claimed stressor.  See VBA Manual M21-1, IV.ii.1.D.5.m. (Change date April 14, 2016).  

Third, a VA medical examination and opinion are needed to adjudicate the claim for service connection for a bipolar disorder and PTSD, based on alleged in-service MST.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38°U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Federal Circuit and the Court have both held that, for a PTSD claim stemming from an in-service personal assault, under 38 C.F.R. § 3.304(f)(5), a VA medical opinion may be secured to determine whether the occurrence of an in-service assault stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  

Fourth, as the case is already being remanded, VA treatment records from the VA healthcare system in Portland, Oregon, dated from September 2015 to the present should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a VCAA notice letter in connection with his claim for service connection for PTSD based on alleged in-service sexual assault.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on sexual assault; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  

Specifically, this letter should comply with 38 C.F.R. § 3.304(f)(5) and advise the Veteran of specific examples of alternative forms of evidence to corroborate his account of in-service sexual assaults and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).  

2.  The AOJ should contact the NPRC, RMC, or any other appropriate entity and secure the Veteran's complete service personnel records (SPRs) for his period of active service with the U.S. Navy from September 1971 to June 1972.  (SPRs may contain evidence of behavior changes or markers that may constitute credible evidence of the alleged sexual assault stressor).  

3.  The AOJ should secure complete VA treatment records from the VA healthcare system in Portland, Oregon, dated from September 2015 to the present, and associate them with the claims file. 

4.  After any additional records are associated with the claims file, in particular any SPRs, the AOJ should schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of any current PTSD and bipolar disorder.  Access to the claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The Veteran must be interviewed.  The examiner must provide a clear rationale for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(a) Is it at least as likely as not (i.e., 50 percent or more probable) the Veteran exhibited any behavioral changes during service or after service that are reflective of the occurrence of military sexual trauma during service?  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

(b) If the VA examiner believes that behavioral changes are reflective of the occurrence of in-service military sexual trauma, is it at least as likely as not (i.e., 50 percent or more probable) any current PTSD symptomatology is attributable to the occurrence of in-service military sexual trauma?  In making this determination, the VA examiner should discuss whether the diagnostic criteria to support a diagnosis of PTSD based on alleged in-service military sexual trauma have been satisfied.  

(c) Upon clinical examination, does the Veteran currently or during the course of the appeal have bipolar disorder or cyclothymic disorder or similar mood disorder? 

(d) If the Veteran is diagnosed with bipolar disorder or cyclothymic disorder or similar mood disorder, is it at least as likely as not (i.e., 50 percent or more probable) that the disorder first manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include any military sexual trauma that is deemed credible?  In answering this question, please carefully review any SPRs and the symptomatology observed in the Veteran's May 1972 STR hospitalization records during service.  

(e) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran experienced a superimposed disease or injury to a personality disorder during service, which resulted in additional psychiatric disability?  (Both STRs and post-service treatment records document various personality disorder diagnoses).

(f) In rendering the above opinions, the VA examiner is advised of the following:

* The Veteran is already service-connected for a depressive disorder incurred during his service in the Navy in 1971 and 1972.

* The Veteran also contends that he has a bipolar disorder and / or PTSD, due to alleged in-service military sexual trauma in the Navy in 1971 and 1972.  He maintains he was sexually assaulted and harassed by another seaman aboard the USS Enterprise in 1972.  As a result, he says was hospitalized for psychiatric symptoms during service in May 1972, after expressing suicidal intent.  This began a life long battle with bipolar disorder and / or PTSD, according to the Veteran.  See January 2005 claim; June 2008, January 2009, November 2015 Veteran's statements; July 2010 attorney letter.    

* STRs document that the Veteran was hospitalized at the Oakland Naval Hospital for suicidal intent in May of 1972.  There were notations of drug abuse and drug treatment both before and during his service.  Psychological testing performed on May 10, 1972, revealed that the claimant's MMPI "profile is similar to that obtained with latent or schizo-affective overt disorders."  He stated that he saw green bugs about the USS Enterprise, where he was stationed.  He was observed to exhibit widely varying moods in the space of an hour.  The Veteran's official discharge diagnosis in May 1972 from the Oakland Naval Hospital was immature personality disorder.  The precipitating stress was his routine military duty.  It was determined he was completely impaired in his ability to perform military duty.  There was a strong recommendation for administrative discharge as unsuitable for duty because of defect of character and behavior.  At his June 1972 STR discharge examination, no psychiatric disability was found.  

* Post-service, the Veteran has stated that he was treated for psychiatric problems with medication in the 1970s and 1980s, although a search for private or VA treatment records from this time yielded negative replies.  

* Post-service, as to bipolar disorder, a March 2005 SSA examination diagnosed "rule out" bipolar disorder.  An October 2007 VA psychiatry outpatient E & M note assessed a history of hypomanic symptoms, r/o bipolar II v. hyperthyroid induced hypomania v. MJA.  In addition, VA psychiatric treatment records on Virtual VA dated from 2009 to 2015 assessed mood disorder, NOS, vs. cyclothymic disorder vs. Bipolar II disorder.  A January 2009 VA hepatology consult and a September 2009 VA outpatient neurology note mentioned a history of bipolar disorder for 15-20 years.  A December 2009 SSA psychiatric evaluation diagnosed bipolar I disorder, mixed.  A September 2010 VA psychological examiner diagnosed bipolar II mood disorder, which developed after the Veteran's service in the Navy.  But in April 2013 the same VA psychological examiner stated the Veteran was not receiving treatment for bipolar disorder and his reported mood symptoms are best accounted for by his nonservice-connected thyroid condition.

* Post-service, as to PTSD, VA psychiatric treatment records dated from 2009 to 2015 have listed a diagnosis of PTSD secondary to military sexual trauma, without much detail or explanation.  There were also several notations of "rule out" PTSD in VA psychiatric treatment notes dated from 2009 to 2015.  The Veteran also had several positive PTSD screens with VA in June 2009 and September 2015.  A July 2009 SSA psychiatric / psychological impairment questionnaire noted "possible" PTSD symptoms.  However, in contrast, the Veteran had negative PTSD screens with VA in July 2006, February 2008, January 2010, December 2010, April 2012, and August 2014.  He also had a negative PTSD screen at an earlier March 2005 SSA examination.  
   
5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655.  

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues of service connection for a bipolar disorder and PTSD based on military sexual trauma.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


